HARTIGAN, District Judge.
This is a suit for infringement of United States Letters Patent No. 2,191,314 which were granted to S. & B. Lederer Company on February 20, 1940, for an invention in a wrist watch strap construction made by Willard A. Davis and assigned by him to the plaintiff prior to issue in writing duly recorded in the United States Patent Office.
The plaintiff claims infringement of Claim 1 of said patent which is as follows: “A wrist watch strap comprising a one piece elongated wire frame having its free ends in contiguous relation adjacent the oenter thereof, a metallic support plate having its edges rolled to engage the sides of the wire frame and to lock said free-ends, and a covering of flexible material for said frame and said plate.”
Notice of infringement was waived.
The facts show that on August 20, 1941, the defendant sold a “Snap-On” medium wrist watch strap, Plaintiff’s Ex. 3; that such a strap was advertised by the Lasko Strap Company, Jersey City, N. J., in the Jewelers’ Circular-Keystone, Page 31 of the August 1941 issue, Plaintiff’s Ex. 5; that the defendant purchased about a dozen such wrist watch straps from the E. M. Rosenthal Jewelry Company, Washington, D. C., which the defendant retailed for 50 cents a piece.
Willard A. Davis testified that he has worked for the plaintiff for forty-five years overseeing inventions and improvements and that he has made a good many inventions; that he has taken apart a “Snap-On” strap, Plaintiff’s Ex. 4, such as was advertised by Lasko Strap Company, and that it contained the constructional embodiments as defined in Claim 1.
At the trial, the attorney for the defendant stated that the defendant has no interest in the validity or invalidity of the patent in suit and that he has received a letter from attorneys for the Lasko Strap Company which in substance stated that Lasko has no interest in this matter.
I find that the construction embodied in Plaintiff’s Ex. 3, the “Snap-On” wrist watch strap sold by the defendant on August 20, 1941, infringes Claim 1 of United States Letters Patent No. 2,191,314.
Judgment may be entered for the plaintiff enjoining the defendant from further infringement of said Claim 1 of United States Letters Patent No. 2,191,314 and for nominal damages of $1 and costs.